Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 1 of 27

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MYRON COWHER
Plaintiff CIVIL ACTION NO: _3:16-CV-2259-MEM-KM

Vv.
Correct Care Solutions, LLC;
Etal

Defendants

PLAINTIFF COWHER’S RESPONSE TO CORRECT CARE
DEFENDANT’S STATEMENT OF UNDISPUTED FACTS AND
COWHER’S STATEMENT OF ADDITIONAL UNDISUPUTED FACTS

1, Response to Correct Care Facts:

1-8. Admitted.

9. Admitted. By way of further response, on May 6, 2016, Cowher was
scheduled to sce Dr. Rajjoub on May 31, 2016. See, Correct Care Exhibit ‘A? at

65.

10. Admitted. By way of further response, a provider note at the comments

section says “Urgent.” (emphasis in original).
11-20. Admitted.

21-22. Admitted.

 
Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 2 of 27

23-30. Admitted.

31-32. Admitted. By way of further response, it is undisputed that Correct Care
refused to facilitate the surgery that Cowher was scheduled for on January 4, 2017.
It is also undisputed that nobody told Cowher that he was actually scheduled for

surgery on that date.
33-99, Admitted.

Il. Cowher’s Statement of Undisputed Facts:

1. Dr. Courtney Rogers saw Cowher on at least two occasions. See, Cowher
Ex. ‘A’ at Exhibits Rogers 2 and 3.

2. Dr. Rogers testified that even if an inmate arrives with a pre-existing
scheduled surgery, and provides medical record such as MRI reports,
Correct Care Solutions must still essentially recreate the inmate’s entire
medical chart by securing all records from all outside providers. See, Ex.

‘A’ at 7-8, 15.

3. Dr. Rogers saw Cowher on at least two occasions (2/8/17 and 3/1/17) and on

both occasions placed an order for Cowher’s medical records from outside

providers to be obtained. See, Exhibit ‘A’ at Exhibits Rogers 2 and 3.

 
Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 3 of 27

. During his first consultation with Cowher, Dr. Rogers reviewed
“paperwork” that showed that Cowher had significant cervical issues. See,
Cowher Ex. ‘A’ at Exhibits Rogers 2.

. It is not Correct Care’s responsibility to order medical records, but rather
that task must be handled by the medical records department of the
Department of Corrections upon a request from Correct Care personnel. See,
Cowher Ex. ‘A’ at 24-26,

. Correct Care personnel have no control over whether the DOC medical
records department actually obtains or even requests medical records that are
sought by Correct Care personnel. /d.

. Dr. Rogers does not remember if he made any specific follow up
communication to the DOC medical records department about getting
Cowher’s records, despite twice having written orders for them to be
obtained.

. Cowher never received surgery while in state custody because Correct Care
never received all of his medical records from outside providers. See, Ex.

‘A’ at 24.

 
Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 4 of 27

Respectfully submitted,

MOSSER LEGAL, PLLC
BY:

/si TMM
Todd M. Mosser
Counsel for Plaintiff
Attorney ID: 87534
211 North 13" St., Suite 801
Philadelphia PA 19107
215-567-1220
todd@mosserlegal.com
4/4/19

 
Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 5 of 27

CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served on all

parties via the ECF system.

Respectfully submitted,

MOSSER LEGAL, PLLC
BY:

/siTMM

Todd M. Mosser

Counsel for Plaintiff
Attorney ID: 87534

211 North 13" St., Suite 801
Philadelphia PA 19107
215-567-1220
todd@mosserlegal.com

4/4/19

 
Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 6 of 27

EXHIBIT ‘A’

 
Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 7 of 27

 

 

ia
SO

Court Reporting, Inc.

 

Compressed Transcript of the Testimony of |
COURTNEY PATRICK RODGERS, D.O., 1/25/19 |

Case: Cowher v. Lowe, et al.

ORIGINAL

EADIE Din tiae Gke Reb Pee Meee suet ESUEELIIA LALAAGA AGA BROADAGAEAE ARLE Ac Ab baie ME Ti Bi ASICS LOL CA GATA DARED

Summit Court Reporting, Inc.
Phone: 215.985.2400

Fax: 215,985,.2420

Email: depo@summitreporting.com
Internet: www.summitreporting.com

 
Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 8 of 27
COURTNEY PATRICK RODGERS, D.O.,, 1/25/19

Cowher v. Lowe, et al.

 

WE

 

24

 

 

Page 1 Page 3
IN THE UNITED STATES DISTRICT COURT 1 INDEX
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA 5 ‘ee
--- 3 WITNESS: COURTNEY PATRICK RODGERS, D.O.
MYRON COWHER, ——: CIMLACTION-LAW 4 QUESTIONED BY: PAGE
Plaintiff, 5 Mr. Mosser 4,29
ve. . Ms. Goodrich 24
: 6
CRAIG A. LOWE, etal, :
Defendants. : NO. 3:16-CV-02259 . EXH| BITS
cee 9 NUMBER DESCRIPTION MARKED
10 Rodgers-1 Curriculum Vitae 5
11 - medi
Oral deposition of COURTNEY PATRICK RODGERS, Rodgers on , age from medical records, 6
D.O., taken at SCI Mahanoy, 301 Morea Road, 12
Frackville, Pennsylvania 17932, on Friday, Rodgers-3 Physician's Order Form, 12
13 01/31/19
January 25, 2019, beginning at 10:24 a.m. before Nancy 14 Rodgers-4 Record from Upstate Radiology. 17
J. Taguinot, RPR, CCR(NJ}, Registered Professional PC, Open MRI of Williamsport
Reporter and Notary Public in and for the Commonwealth 0
of Pennsylvania. 17
18
77 19
SUMMIT COURT REPORTING, INC. 20
Certified Court Reporters and Videographers a1
1500 Walnut Street, Suite 1610 39
Philadelphia, Pennsylvania 197102
424 Fleming Pike, Hammonton, New Jersey 08037 23
(215) 985-2400 * (609) 567-3315 * (800) 447-8648 24
www. summitreporting.com
Page 2 Page 4
1 APPEARANCES: 1 * oe
2  MOSSER LEGAL, PLLC . :
BY: TODD MOSSER, ESQUIRE 2 (It is hereby stipulated and agreed by and
3 , . '
Sule 801 Street 3 among counsel for the respective parties that
4 Teena 19107 4 sealing, certification, and filing are waived and
5 E-MAIL: todd@mosserlegal,corn 5 that all cbjections, except as to the form of the
6 -R ting the Plaintiff : . . :
7 MARSHALL. DENNEHEY, WARNER, 6 question, are reserved until the time of trial.)
COLEMAN & GOGGIN 4 kee .
8 BY: JOHN R. NINOSKY, ESQUIRE
9 {00 Corporate Center Drive 8 COURTNEY PATRICK RODGERS, D.O.,
ike - 1 7
Camp Hill, Pennsylvania 1701 1 9 having been first duly sworn, was
10 TEL: (717) 651-3709 : we .
E-MAIL: jminosky@omdwog.com 10 examined and testified as follows:
1. LL *k* oe OF
— Representing the Defendants Pike County; Craig
12 Lowe, Warden, Pike County Correctional 12 EXAMINATION
Facikty; Jonathan J. Romance, Assistant 13 koe ow
13 Warden; Robert E. Mclaughlin, Assistant
Warden; Primecare Medical, Inc.; Kendle 14 . ER:
14 Jeminola, RN, HSA; Denise Jeminola, RN, CCHP; BY MR. MOSSER .
Derek Hughes, MBA, CCHP; Thomas J. Weber, 15 Q, Good morming, Dr. Rodgers.
15 Esq., CEQ; Todd W. Haskins, RN, BSN; .
Pennsylvania Department of Corrections; 16 A. Good morning.
16 and Laurel Hasty sccuera SCI Mahanoy, 17 Q. My name is Tedd Mosser. | represent Myron
LT 18 Cowher. Have you ever had your deposition taken
18 WEBER, GALLAGHER, SIMPSON, STAPLETON, 5
FIRES & NEWBY, LLP 19° before’
19 BY: CAITLIN GOODRICH, ESQUIRE 20 A. ]havenot
2000 Market Street, Suite 1300 . .
20 Philadephia, Pennsylvania 19103 21 Q. Okay. A couple of quick ground rules. lf
21 E-MAIL: cgoodrich@wylaw.com 22 l ask you a question you don't understand, let me know
22 ~ Representing the Defendant Correct Care tr .
Solutions, LLC and the witness 23 and I'll try to rephrase it. All of your answers have
23 24 to be verbal because this is on the record. So neds

1 (Pages 1 to 4}

SUMMIT COURT REPORTING, INC.
215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

 

SO

TEE

MIMGE anc EE Mun eee

Sonn

ERR SaaS ROTA Ec ET ERE ART PET

Mee

Bea

TERE a Ida nT EPH oe DP Fa OORT

NOLL OPE ONT

Tn

i

ETEATAIAEATAE AL saa biwied SHEA BRERA

 

 
Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 9 of 27

Cowher v. Lowe, et al.

COURTNEY PATRICK RODGERS, D.O., 1/25/19

 

 

 

 

 

 

Page 5 Page 7
2 of the head -- 1 A. Yes, | do.
2 A. Right. 2 Q. Okay. Now the top line says, “Reviewed
3 Q. And the other thing is yeahs and uh-huhs 3 prior paperwork and PT. Significant cervical issues
4 don't work either. Okay? 4 included herniated discs.”
5 A. Right. 5 Do you remember how you knew that from Mr.
6 Q. Do you understand? 6 Cowher?
7 A. Ido. 7 A. Can you expand on that question?
8 Q. Good. So the first thing is | have what 8 Q, Sure. How did you know he had herniated
3 isa CV here. The top of it says Courtney Patrick 9 cervical discs?
10 Rodgers. is that your CV? 10 A. Based on this, it looks like he had
11 A. Yes, itis. 11 brought paperwork with him that ! looked at.
12 Q. Okay. So we'll have this attached as 12 Q. Okay. Do you remember what paperwork that
13 Exhibit 1. 13 was?
14 “as 14 A. No, Ido not.
15 (Whereupon, Exhibit Rodgers-1 was marked 15 Q. Okay. Do you remember whether he brought
16 for identification.} 16 you any MRI paperwork?
17 “ee 17 A. donot
18 BY MR. MOSSER: 18 Q. Okay. What kind of paperwork would cause
19 Q. What's your current position at Correct 19 you to think he had herniated discs?
20 Care Solutions? 20 A. Likely, it would have been MRI reports.
21 A. Imasite medical director at SCI 21 Q. Okay. Now, having had an MRI report, the
22 Mahanoy, 22 next thing it says, "Patient states intermittent
23 Q. Okay. Was that your position in January 23 pain.” On the one, two, three, four, fifth line down
24 of '177 24 it says, "Discussed. Will obtain these records and
Page 6 Page 8
1 A. Yes, it was, 1 follow accordingly.”
a Q. Do you remember Myron Cowher? 2 What other records did you need to have?
3 A. | donot recall him specifically. | do 3 A. That would have been any prior workup from
4 recognize the picture and I do recognize the name. 4 outside providers, including neurosurgery. It said
5 Q. Okay. I just want to go over a couple of 5 that he had been seen by neurosurgery in county. So
6 what looks to be progress notes with you. The first 6 it would have been all of their records.
7 thing | want to show you we'll mark as Exhibit 2. 7 GQ. Okay.
8 * * 8 A. For their workup and evaluation.
9 (Whereupon, Exhibit Rodgers-2 was marked 9 Q. Now, are those records something that's
Lo for identification.) 10 typically in the possession of Correct Care by the
11 ewe 11 time a patient comes to see you?
12 MR. MOSSER: You guys have it as the first 12 A. Ideally,
13 page. ‘13 Q. Okay. When you say ideally, what does
14 BY MR. MOSSER: 14 that mean?
15 Q. You see in the middle of the page there 15 A. It doesn't always happen that way.
16 there's a stamp that says Courtney Rodgers, D.0.? 16 Sometimes, once they get fo our site, we have to put
1? A. Yes, | do. 17 in for those records. We're a home-based site, We're
18 Q. Is that your stamp? 18 a home institution, so when they come in initially
19 A, Yes, itis. 19 ihey come in to intake centers and then they go ta
20 Q. Okay. Did you write the note that's above 20 Camp Hill for assignment.
21 that? 2i Q. Right.
22 A. Yes, | did. 22 A. And once they're finally assigned to a
23 Q. Okay. And to the left it's dated February 23 home institution, that's when typically people will be
24 8th, 2017, Do you see that? 24 helped.

 

i
i

2 (Pages 5 to

~

SUMMIT COURT REPORTING, INC,
215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

a
a]

Cannio

REREMLRE MERE AERP TIPE Mbit

  

eee,

ee ne ee LERSIeE

BARRIER AER ONPA BADR BRERERERERE RE perMene ee ers

eee

MERMEH a

PHDRLHURLEIA MA RAMA RA 2 SAE APATAPAPAGRGREDE Re PEE Ot

SoiA IA 14 TAGA 24 1393 124 RIG REE Rl REPT Pa Wo EEE REE PEE ee eee eee ee

LL ee

Piast oa RA RABAGR ERE Bae Ree PEERS Se PPE

 
Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 10 of 27
COURTNEY PATRICK RODGERS, D.O,, 1/25/19

Cowher v. Lowe, et ai.

 

 

 

 

  

Page 9 Page 11
1 Q. Okay. So am | hearing you correctly fo 1 approve or provide an alternate path.
2 say sometimes those records get lost? 2 Q. Okay. And is there a reason why, in this
3 MS. GOODRICH: Objection to form. I don't 3 instance, you did not -- well, let me ask you this.
4 think that's what he said. 4 In this instance, did you suggest a consult for an
5 MR. MOSSER: Okay. 5 MRI?
6 MS. GOODRICH: Would you agree with me 6 A. | da not believe | did.
7 that what you're testifying is records begin to 7 Q. Do you remember why?
8 get obtained once you get to home base’? 8 A. | would typically require all the prior
9 THE WITNESS: Correct. 9 workup from neurosurgery, from any outside provider,
10 BY MR. MOSSER: 10 to warrant a medically necessary MRI,
11 Q. Okay. So where are those records obtained 11 Q. After that MRI —- if, for Instance, you
12 from? 12 had recommended an MRI, would you have gatten the MRI
13 A, Outside providers. | put in requests in 13 results?
14 order for medical records to be obtained specific, 14 A. Yes. They do get faxed to us.
15 with contact information and medical records 15 QQ. Okay.
16 through the DOC should obiain those récords. 16 A. Sometimes not in a timely manner, but we
17 Q. Okay. So -- butin this instance, you had 17 do get them faxed to us.
18 some medical records, correct? 18 Q. And do you make the decision on what to do
19 A. From-- 19 after you get those MRI results?
20 MS. GOODRICH: Objection to form. Are you 20 A. [| would with -- at the time, with
21 saying that CCS had records, Myron Cowher had 21 Dr. Wiener, we would discuss it and determine the plan
22 records? 22 of action.
23 BY MR. MOSSER: 23 Q. Okay. So let's go to the next page, which
24 Q. My question is, Dr. Rodgers wrote that he 24 is C 2,
Page 10 Page 12
1 reviewed records, correct? 1 «* #
2 A. From this note, it looks like there was 2 (Whereupon, a discussion was held off the
3 some type of prior paperwork that | reviewed. 3 record.)
4 Q. And do you recall where that paperwork 4 ae
5 came from? 5 (Whereupon, Exhibit Rodgers-3 was marked
6 A. | donot. 6 for identification.)
7 Q. Okay. Why — having observed what you 7 eee
8 observed here -- let me ask you this. 8 BY MR. MOSSER:
9 Does Correct Care Solutions have the 9 Q. All right. So | have shown you what's
10 capacity to take an MRI? 10 Exhibit 3. You see at the top of the page there's a
11 A. We have the capacity of obtaining a 11 stamp there that says Courtney Redgers, D.O.?
12 consult for MRI. 12 A Yes.
13 Q. So there's no MRI machine here? 13 MS. GOODRICH: Are we talking about the
14 A. No, 14 top or the second one?
15 Q. Is there an x-ray machine here? 15 MR. MOSSER: The top one.
16 A. No, 16 THE WITNESS: Let me just clarify. The
17 Q@. Okay. So how does an inmate get an MRI? 17 top one is actually for that top order. | have
18 A. — ft goes through the process of consult 18 to cosign for all of the midlevels. So that top
19 approval. He will typically be seen by myself with 19 signature and stamp is actually for the top
20 evaluation. If there's any significant findings, both 20 order.
21 objectives and subjective, and I feel like an MRI is ai. MS. GOODRICH: And he's referring to the
22 warranted, | can submit it for a consult to my —- at 22 January 31st, 2017.
23 this time to my regional medical director, which would 23 MR. MOSSER: Yes, | am.
24 be Dr. Wiener, it would be discussed, and he would 24 THE WITNESS: Right.

3 (Pages 9 to 12)

SUMMIT COURT REPORTING, INC.
215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

Me eee

Tae

Te

ae DR

Tiittritereter eee aie ee SIE

Soa

LEO n nnn oo ER

FLARE ae

AMARA TE Ee eT

Eee ore

 

BOR RER ERE e

E
:
:

 

ee

 
Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 11 of 27

Cowher v. Lowe, et al.

COURTNEY PATRICK RODGERS, D.O., 1/25/19

 

 

 

 

 

eee ee re ee eee ee

 

  

Page 13 Page 15

1 BY MR. MOSSER: 1 seen neurosurgeons were you looking for?

2 Q. On the right-hand side on the first line 2 A. Allof them.

3 it says "MRI of spine." Do you see where it says 3 Q. And at this point, it's fair to say, you

4 that? 4 do not have them?

5 A. Yes. 5 A. _ It's fair to say that | did not have any

6 Q. Okay. What does that mean? Why was that 6 of the notes or visit recommendations from

7 written there, MRI of spine? 7 neurosurgery at that time, yes.

8 A. You would have to ask Nancy Palmigiano. | 8 Q. Okay. Okay. Then on the bottem it says,

9 do not know why she wrote MRI of spine. 9 3/1/17, same thing, please obtain above records as
10 Q. Is her name on this piece of paper 10 requested.

11 anywhere? i1 A. Gorrect.
12 A. itis. It's right there in the middle. 12 Q. Now, if an inmate had given you records,
13 Q. There we go. Okay. 13 would you have looked at those in assessing what
14 A. She was a P.A. at the time. 14 needed to be done for the inmate?
15 Q. Okay. And why are there two other names 15 A. | would look at those, yes.
16 on this besides yours, Nancy Palmigiano and Alice 16 Q. Okay. And how would you know whether they
17 Dudeck? 17 were complete or not?
18 A. So that top order was written by Nancy. 18 A. That-- | wouldn't. | would have to
14 Q. Uh-huh. 19 request formal records from the prior provider.
20 A. And she stamped it and signed if. And 20 Q. Okay. So an inmate could provide you with
21 then | have to cosign for the midlevels. So that's 21 a stack of records and am | hearing you say that,
22 why my signature and stamp is there as well, 22 despite that, you would need to request all the
23 Q. What do you mean when you say midlevel? 23 records you could get from other providers?
24 A. Physician assistant or C.R.N-P., certified 24 A. — | would require prior notes and
Page 14 _ Page 16

1 registered nurse practitioner. 1 recommendations coming through the proper channels.

2 Q. Okay. 2 Q. And what are the proper channels?

3 A. And then Alice Dudeck, L.P.N., is the 3 A. That would be going through medical

4 nurse that took the order off. 4 records, putting in a request for a release of

5 Q. Okay. Took the order off? 5 information from prior providers for information being

6 A. Of the paper chart. 6 sought.

7 MS. GCODRICH: Why don't you explain what 7 Q. Who's supposed to put in that request?

8 “taking the order off' means. 8 A, That -- | put in the order, as | did here,

9 THE WITNESS: Acknowledged the order and 3 and that goes to medical records through the DOC, and
1o completed the task. 10 the DOC medical records are tasked to obtain those
11 BY MR. MOSSER: 11 records.

12 Q. Okay. And then February 8th, 2017 it 12 Q. How does that request go to -- strike

13 says, Please obtain visit notes and recommendations 13 that.

14 from previously seen neurosurgeon.” 14 When you say medical records, is that a

15 That's something that you wrote? 15 department you're referring to?

16 A. Thatis my handwriting. That is my order, 16 A. Yas, itis.

17 yes. 17 Q. Okay. How does this request go to medical
18 Q. So it's fair to say that as of February 18 records?

i9 8th, 2017, you still had no records that you were 19 A. | cannot really tell you based on what the
20 looking for? 20 nurses do, but | -- they take that task off, as this

a1 MS, GOODRICH: Objection to form. 21 nurse did, Elizabeth Holden, and then they should be
22 BY MR. MOSSER: 22 informing medical records of the request. The

23 Q. The records that — well, what records —- 23 procedure after that is -- is beyond me.

24 what visit notes and recommendations from previously 24 Q. Bo you know whether or not a form or

Peace sense ee ae

4 (Pages 13 to 16)

SUMMIT COURT REPORTING, INC.
215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

SEMEN

 

Es
Ey
s
le

PALL TAT nT ELE EL eRe ET

sepesEE ATE

TET ESEE TS ORDEAL PTS HPT ETS ASPENS HEA BER LE EE ERE HER PEPE OA De SRD OE

 

 
Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 12 of 27

Cowher v. Lowe, et al.

COURTNEY PATRICK RODGERS, D.O., 1/25/19

 

 

 

 

Page 17 Page 19

1 paperwork is generated when a nurse informs medical 1 THE WITNESS: Yeah, | don't understand the

2 records of the request you're making? 2 question either.

3 A. At that time, no, | do not know of any 3 BY MR. MOSSER:

4 specific form that is generated. 4 Q. Let's say you had gotten all the complete

5 Q. Okay. 5 records from the proper channels.

6 A. The process is different now that we're a 6 A. Uh-huh.

7 full electronic medical record. 7 Q. And you had gotten this document. Would

8 Q. Whatdo you mean when you say the process 8 this document have caused you to do anything?

9 is different now? 9 A, I'm still not completely clear on the
10 A, | believe it goes through Sapphire, and so 10 question.

11 there is a form for request of information. 11 Q. Assuming this document came through the
12 Q. And Sapphire is an electronic system? 12 proper channels, would this have affected your
13 A. Correct. 13 treatment of Mr. Cowher?
14 Q. Okay. And in January of 2017, did you 14 A. This would be the type of information -- a
15 have Sapphire? 15 part of the type of information that we require to
16 A. We had Sapphire, but it was only a partial 16 move forward with counsel.
17 system at that time and it did not have that 17 Q. Okay. What other information would you
18 capabilities; hence, why we had paper charts. 18 have needed?
19 Q. Okay. We don't need to go through all of 19 A. The specialist outpatient services that
20 these. Let's go to what we'll mark as Exhibit 4, 20 were provided, such as the office's exams from
21 which is the radiology report. 21 neurology — or neurosurgery, | should say.
22 «ee 22 Q. And again, a consult that you would have
23 (Whereupon, Exhibit Rodgers-4 was marked 23 asked for is a consult for an MRI?
24 for identification.) 24 A. Not with this. This is an MRI that we
Page 18 Page 20

1 xk i would likely obtain for any type of surgery that would

2 BY MR. MOGSSER: 2 be considered. It would reaily be the specialist, the

3 Q. Dr. Rodgers, | showed you what I've marked 3 neurosurgeon that would -- we would need their

4 as Exhibit 4. This is titled Open MRI of 4 recommendations prior to initiating any further

5 Williamsport. Do you see where It says that? 5 consult for surgery.

6 A. Yas, Ido. 6 Q. And the neurosurgeon you're speaking of is

7 Q. Okay. Do you recall whether this is a 7 an outside provider?

8 document that you saw or whether Mr. Cowher gave you 8 A. Correct.

9 this document? 9 Q. Okay. So if you had a recommendation from
10 A. | cannot specifically say this is the 10 an outside neurosurgeon that said Mr. Cowher needed
11 document that | reviewed that day. 11 surgery, what would have happened next?

12 Q. Okay. Having reviewed this document — 12 A. We would either schedule a — either

13 well, why don't you take a moment and review where it 13 schedule a follow-up with that neurosurgeon for a

14 says findings. 14 repeat evaluation or we would schedule surgery.

15 A. Okay. 15 Q. Okay. Did you know that Mr. Cowher had

16 Q. Having reviewed those findings, as you sit 16 been scheduled for surgery before he got to SCI

17 here today, do you think those findings warrant an 17 Mahanoy?

18 MRI? 18 A. Based on that note February 8th, it does

19 MS. GOODRICH: Objection to form. He's 19 say that he told me that he was scheduled at county --
20 not a radiologist or a neurosurgeon, and I'm not 20 in the county system. I'm sorry. He did tell me that
21 quite sure what -- you're asking if the findings 21 he was seen by neurosurgery in the county system twice
22 of the MRI report — another MRI? 22 with recommendations for surgery, but | do not note
23 MR. MOSSER: Yeah. 23 that | knew of a date that he was scheduled for

24 MS. GOODRICH: I'm not quite sure. 24 surgery.

5 (Pages 17 to 20)

SUMMIT COURT REPORTING, INC.
215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

 

See

EM EAM DTA TUE

Tan

Sean natn Ati aRLD oRPEEREN TG

Ee

 

TTT

Re ea ne COM PRP MMe ae Ee

ne

ae eee

Tee

eae

Tae Eee

 

 
Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 13 of 27

Cowher v. Lowe, et al.

COURTNEY PATRICK RODGERS, D.O., 1/25/19

 

 

 

 

  

Page 21 Page 23
1 Q. Okay. And based on what Mr. Cowher told 1 recommendations.
2 you, am | understanding you to say that that wasn't 2 After that process is completed, then we
3 good enough to make sure he got surgery? 3 could get them scheduled for surgery through the same
4 MS, GOCDRICH: I'm sorry. Objection to 4 neurosurgeon ideally.
5 form. Are you saying what Mr, Cowher told him ts 5 Q. Do you know why or can you tell me why you
6 not good enough? 6 have to go through that whole process again?
7 MR. MOSSER: Yeah. 7 A. Ido not.
8 MS. GOODRICH: Just his verbal assurances? 8 Q. Okay. Just give me a minute. I think
3 MR. MOSSER: Yeah. 9 we're almost done, actually.
10 THE WITNESS: I'm not a neurosurgeon, so | 10 ie
11 cant tell you what is or is not good enough for 11 (Pause)
12 surgery. That is what the surgeon is for. 12 s+
13 BY MR. MOSSER: 13 Q. Do you know how I could find out whether
14 QQ. Okay. And why didn't you, having had 14 the nurse -- the nurses involved here communicated
15 that, or having written that, why didn't you suggest a 15 your request for records?
16 consult for an MRI? 16 A. [do not.
i7 A. Because he had already had an MRI 17 Q@. Okay.
18 completed. 18 A. However, the signature and the stamp is
19 0. Having had an MRI completed, why didn't 19 acknowledgment of that order. So the assumption would
20 you suggest a consult for surgery? 20 be that the nurse would carry out that task.
21 A. Because he had already been consulted by 21 Q. That's an assumption, right?
22 neurosurgery per his report. 22 A. Yes. | don't follow up on all orders.
23 Q. Okay. So what did Mr. Cowher have to do 23 Q. Okay. So I just want to make sure |
24 to get a surgery then? 24 understand correctly, and correct me if I'm wrong.
Page 22 Page 24
1 A. What we needed, as an entity at CCS, was 1 I'm going try to summarize what I'm learning here
2 the record from prior evaluation and recommendation 2 today.
3 from neurosurgery. 3 ‘The reason why Myron Cowher didn't get
4 Q. Okay. 4 surgery while he was at Mahanoy is because you and
5 A. And we did not obtain those. 5 other medical staff didn't have all the records you
6 Q. Okay. If you had a record - if you had a 6 needed. Is that right?
7 record that showed that he was scheduled for surgery, 7 A. | would say that's a fair assumption, or a
8 what would -- what would Correct Care Solutions have 8 fair assessment.
9 done? 9 MR. MOSSER: Okay. That's all! have.
+0 MS. GOODRICH: Objection to form. What do 10 MR. NINOSKY: No questions.
11 you mean by record? 11 MS. GOODRICH: | actually have a few
12 BY MR. MOSSER: 12 follow-up questions for you.
13 Q. If you had a piece of paper that said 13 nid
14 Myron Cowher is scheduled for surgery on January 15th, 14 EXAMINATION
15 and Myron Cowher had come to see you before January 15 eRe
16 15th, what would you have done? Would you have tried 16 BY MS. GOODRICH:
17 to make sure he got the surgery? 17 Q. We were talking about the medical records
18 A. Are you asking a question if he had come 18 and the process of obtaining medical records. The
19 from a different system with surgery scheduled? 19 individuals who work in the medical records
20 QQ. Yes. 29 department, are they employed by CCS?
21 A. Coming into the CCS systems, since CCS a1 A. No, they are not. They're Department of
22 does take on that cost, we have to go through the 22 Corrections.
23 whole process again of reassuring that medical 23 Q. Dees anybody at CCS supervise those
24 evaluation was completed and get proper 24 individuals in the medical records department?

(Pages 21 to 24)

SUMMIT COURT REPORTING, INC.
215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

JARAARATAPAGABACAS KEI AS AEBS AEP Mn REIT PMSIEPIEP FEHR RT AAS

STS TE

TUL eee

TEURERE AER Pua RERE a ER

MIG ee

SREPETE TO Uca te ee EEE MUO T TORE

ee ET Tea ee rere:

Mina noua ee

| DEE

Te

PENT ATE EHDOns LADS PRD UA EUR OROR TNO BOER TREES

ee ee

 
Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 14 of 27

Cowher v. Lowe, et al.

COURTNEY PATRICK RODGERS, D.O., 1/25/19

 

 

 

 

Page 25 Page 27
1 A. No. 1 previously scheduled surgery and that was scheduled
2 Q. And these nurses, Alice Dudeck and 2 while at county. So it was not approved by CCS, it
3 Elizabeth Holden, who -- and any other nurses who take 3 was approved by an outside provider, comes into
4 off the orders and send them to medical records, are 4 county.
5 they employed by CCS? 5 In that situation, how do we go about --
6 A. No. 6 what's the process for ensuring that he can go forward
7 Q. Who are they supervised by? 7 with that surgery if it's deemed medically necessary?
8 A. Nursing supervisors here, but overall 8 A. lfwe -- like | said, if we obtain all
9 they're Department of Corrections as well. 9 those medical records from outside evaluation, the
10 Q. Does anybody at CCS supervise the nurses? 10 workup, and they're deemed medically necessary, then
11 A. No. 11 we can move forward with the surgery — with consult
12 Q. And with regard to medical records, my 12 for surgery.
13 understanding, as you testified today, that you can 13 Q. When you say all of those records, is --
14 write an order to obtain medical records, correct? 14 you know, you were looking at a couple of MRI's, Are
15 A. Correct. 15 these MRI's enough for you to be able to write that
16 Q. Okay. And let's say you learned, as we do 16 consult?
17 here, that a month later the records still aren't 17 A. No.
18 obtained and it seems that you wrote another request 18 Q. Is a note from Prime Care saying he's
19 for medical records, correct? 19 scheduled fo have surgery enough?
20 A. Yes. 20 A. No.
21 Q. What can you do, if you still don't 21 Q. You would actually need the actual
22 receive the records? What can you do to ensure that 22 progress note from the outside provider, correct?
23 medical records are obtained? 23 A. Correct.
24 A. — informally will walk down to the 24 Q. What's the reason why you nead to have
Page 26 Page 28
1 department and ask for them te try to get those 1 __ that documentation prior to writing the consult?
2 records. 2 A. So we can determine whether it's medically
3 Q. Is there anything you can do to intervene 3 necessary for the surgery as opposed to elective.
4 in the process ait all? 4 Q. And | know you only -- you only wrote two
5 A. No. 5 notes in the record, but in either one of your notes
6 @. And what | say, take over the process to 6 was there any indication that you saw in either note
7 obtain medical records? 7 that Mr. Cowher was in an abundance of pain?
8 Is that ano? 8 A. No. My NAD is nomenclature for na acute
9 A No. ] distress, which would entail pain or respiratory
Lo Q. Is there anybody at CCS that can take over 10 distress. Any type of distress.
11 the role of medical records department? 11 Q.  Ifhe was - say if he was grimacing,
12 A. No. 12 would that be something that you would document?
13 Q. So you have to rely upon the DOC to get 13 A. Correct.
14 those records, correct? 14 Q. Okay. If he was holding his back and
15 A. Yes. 15 stumbling in, would that be something you document?
16 Q. Do you recall specifically whether you 16 A. Yes, it would.
17 went to the medical records department to ask why 17 Q. If he came in in a wheelchair because he
18 records were not yet received? 18 couldn't waik, would that be something you'd document?
19 A. Idonot. 19 A. Yes, it would be.
20 Q. And we're going over a little bit about 20 Q. Are you aware of the grievance process in
21 the consult process. | do want to go over that a bit 21 the Department of Corrections?
22 more. 22 A. Yes, |am.
23 So in this case, as you've learned, we 23 Q.  Ifan inmate came to you and asked for a
24 have a patient who comes into Mahanoy who has a 24 grievance form, is that something you'd be able to

7 (Pages 25 to 28)

SUMMIT COURT REPORTING, INC.
215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

FRc SL SEERT ARETE OA

sears

RUMa eee

Tee

Tenn ae rer eee

Tony SR RERARE EERE

PEELS RECS Aen

a

Ty

EU

TUL an EE ee

—

pesca

ith Mad REM DALAT A TR SET EEG EAT See STREP ER

 

 
—.,

Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 15 of 27

Cowher v. Lowe, et al.

COURTNEY PATRICK RODGERS, D.O., 1/25/19

 

 

 

 

Page 29 Page 31
1 provide to him? 1 CERTIFICATE
2 A. Not myself specifically, but | could ask 2
3 nursing or nursing supervisors to provide such a 3 i, Naney J. Taguinot, RPR, CCR(NJ),
4 grievance form. 4 Registered Professional Reporter and Notary Public in
5 Q. Do you recall Mr. Cowher ever asking you 5 and for the Commonwealth of Pennsylvania, certify that
6 for a grievance form? 6 the foregoing is a true and accurate transcript of the
7 A. No. 7 deposition of said witness, who was first duly swom
8 Q.  Ifhe had asked you, what would you have 8 by me on the date and place hereinbefore set forth.
9 done? ? . .
10 A. | would have requested one of the nurses 10 I further certify that I am neither attorney
11 provide such form or one of the nursing supervisors. 11 nor counsel for, nor related to or employed by, any of
12 MS. GOODRICH: Those are all the questions 12 the parties to the action in which this deposition was
13 Ihave, 13 taken, and further, that | am not a relative or —_
1A eae 14 employee of any attomey or counsel emplayed in this
15 action, nor ami financially interested in this case.
15 EXAMINATION 16
16 * oe oe 7
17 BY MR. MOSSER: 18
18 Q. Do you remember whether you informally 19
13 ~~ walked te medical records to ask that they get the 20 Nancy J. Taguinot, RPR, CCR(Ng)
20 records? Notary Public
21 A. [do not. 21 New Jersey License No. XI01005
22 Q. You don't remember or you didn't do it? 22
23 A. Ido not remember, It would be -- 23
24 normally be my practice, though. 24
Page 30 Page 32
1 Q. Okay. 1 INSTRUCTIONS TO THE WITNESS
2 A. Onasecond time. |] wouldn't do it the 2 Read your deposition over carefully
3 first time. The second time, if they had not arrived, 3 It is your right to read your deposition and make
4 | would typically go up and say, please obtain these 4 changes in form or substance. You should assign a
5 records, 5 reason in the appropriate column on the errata
6 Q. Okay. 6 sheet for any change made.
7 MR. MOSSER: Okay. That's alll have. 7 After making any changes in form or
8 MR. NINOSKY: Nothing. 8 substance which have been noted on the following
9 MS, GOODRICH: Thank you, Doctor. Let me 3 errata sheet along with the reason for any change,
10 walk you out. 10 sign your name on the errata sheet and date it.
11 sue 11 Then sign your deposition at the
12 (Witness excused.) 12 end of your testimony in the space provided. You
13 wae 13 are signing It subject to the changes you have
14 (Whereupon, the deposition was concluded 14 made in the errata sheet, which will be attached
15 at 10:52 a.m.) 15 to the deposition before filing. You must sign it
16 16 in front of a witness. Have the witness sign in
17 17 the space provided. The witness need not be a
18 18 notary public. Any competent adult may witness
19 19 your signature.
20 20 Return the original errata sheet to
21 21 your counsel promptly. Court rules require filing
22 22 within thirty days after you receive the
23 23 deposition.
24 24

SUMMIT COURT REPORTING, INC,
215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

)

Le

o

TERE EE eee eo RE ERE

PEGE PERLE ELISA BAAD ENVABREABAGRUR ERE

its

me

Tounuanen

See

AURERELE RPO Per re ae ee

Fo een

ELESE GESTS EA RAD EE RENT oe PTD Od REA PO HUE ESD MY Oo ESP TO PD

NEAT ASRRIERACHPASLS2AEK DRTRUE EUR RE Sir ost HER ENER ERE HERR TEA DRT o

 
 

 
Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 16 of 27
Cowher v. Lowe, et al. COURTNEY PATRICK RODGERS, D.O., 1/25/19

 

Page 33

ERRATA SHEET
Aitach to Deposition of: Courtney Patrick Rodgers, D.O.
Taken on: January 25, 2019
In the matter of: Lowe, et al.
PAGE LINE NO. CHANGE REASON

oF

TELE

 

 

 

 

io Oo 3m ie w&

 

16
11
12
13
la
15
16
Ll?
18
19
20
21
22
23
24

 

 

 

 

 

 

 

 

 

 

 

 

ARAEAERERERER EAS LEAS RE ASTAARTRTTETR HEME HESS SPEAR IANA RURDRNSRSAEA Eo RSG Bi ERY WO YB BW TG PASSAU REDD RA RAGAGRGROEG GME DEL Reet taets

 

 

 

 

Page 34
SIGNATURE PAGE

| hereby acknowledge that | have
read the aforegoing transcript, dated January 25,
2019, and the same is a true and correct
transcription of the answers given by me to the
questions propounded, except for the changes, if
any, noted on the Errata Sheet.

oT mA OF we

PRPPPRPRP PE
ADT BWHE Ow
t
t
I

SIGNATURE:
Courtney Patrick Rodgers, D.O.

 

18

19 DATE:
20

 

21 WITNESSED BY:
22
23
24

 

men EL EAERTRERER GREE REA TR SROAIET EA PER EE 1k RE EEE HESEEEE To So So Ta POE DPA oOo Raa RAN DER UOET AIO A RA BA RA RA RA DAPATANATOG AX APE ETE METIS EPIEMIEPITIS CI BA SAGA RATATTIG TH ERE OEE REA ot Pea  PTR HE oe Pe a A

 

 

   

9 (Pages 33 to 34)

SUMMIT COURT REPORTING, INC.
215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

 
Te

ae,

Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 17 of 27

10

i1

12

13

14

15

16

17

18

19

20

21

22

23

24

Page 31
COURTNEY PATRICK RODGERS, D.O.

 

 

CKHRRTIFICATE

I, Nancy J. Taguinot, RPR, CCR(NJ),
Registered Professional Reporter and Notary Public in
and for the Commonwealth of Pennsylvania, certify that
the foregoing is a true and accurate transcript of the
deposition of said witness, who was first duly sworn

by me on the date and place hereinbefore set forth.

I further certify that I am neither attorney
nor counsel for, nor related to or employed by, any of
the parties to the action in which this deposition was
taken, and further, that I am not a relative or
employee of any attorney or counsel employed in this

action, nor am I financially interested in this case.

    

New Jersey License No. KLOLOGS

  

 

SUMMIT COURT REPORTING, INC,
215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

 

 
Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 18 of 27

Cowher vy. Lowe, et al].

COURTNEY PATRICK RODGERS, D.O., 1/25/19

 

A

 

able 27:15 28:24
abundance 28:7
accurate 31:6
acknowledge 34:5
Acknowledged
14:9
acknowledgment
23:19
action 11:22 31:12
31:15
ACTION-LAW 1:5
actual 27:21
acute 28:8
adult 32:18
aforegoing 34:6
agree 9:6
agreed 4:2
al 1:8 33:3
Alice 13:16 14:3
25:2
alternate 11:1
answers 4:23 34:8
anybody 24:23
25:10 26:10
appropriate 32:5
approval 10:19
approve 11:1
approved 27:2,3
arrived 30:3
asked 19:23 28:23
29:8
asking 18:21 22:18
29:5
assessing 15:13
assessment 24:3
assign 32:4
assigned 8:22
assignment 8:20
assistant 2°12,13
13:24
Assuming 19:11
assumption 23:19
23:21 24:7
assurances 21:8
Attach 33:2
attached 5:12 32:14
attorney 31:10,14
aware 28:20

B
B3:7
back 28:14
base 9:8
based 7:10 16:19

 

 

a.m 1:15 30:15

 

20:18 21:4
beginning 1:15
believe 11:6 17:10
beyond 16:23
bit 26:20,21
bottom 15:8
brought 7:11,15
BSN 2:15

Cc

C 2:1 17:24 31:1,1

C.R.N.LP 13:24

CAITLIN 2:19

Camp 2:9,16 8:20

capabilities 17:18

capacity 10:10,11

Care 2:22 5:20 8:10
10:9 22:8 27:18

carefully 32:2

carry 23:20

case 26:23 31:15

cause 7:18

caused 19:8

CCHP 2:14,14

CCRI(NJ) 1:16 31:3
31:20

CCS 9:21 22:1,21
22:21 24:20,23
25°5,10 26:10
27:2

Center 2:8

centers 8:19

CEO 2:15

certification 4:4

certified 1:22 13:24

certify 31:5, 10

cervical 7:3,9

cgoodrich@wala...
2721

change 32:6,9 33:4

changes 32:4,7,13
34:9

channels 16:1,2
19:5,12

chart 14:6

charts 17:18

CIVIL 71:5

clarify 12:16

clear 19:9

COLEMAN 2:7

column 32:5

come 8:18,19 22:15
22:18

comes 8:11 26:24
27:3

coming 16:1 22:21

Commonwealth

 

 

4:17 31:5
communicated
23:14
competent 32:18
complete 15:17
19:4
completed 14:10
21:18,19 22:24
23:2
completely 19:9
concluded 30:14
considered 20:2
consult 10:12,18,22
11:4 19:22,23
20:5 21:16,20
26:21 27:11,16
28:1
consulted 21:21
contact 9:15
Corporate 2:8
correct 2:22? 5:19
8:10 9:9,.18 10:1,9
15:11 17:13 20:8
22:8 23:24 25:14
25:15,19 26:14
2¢:22,23 28:13
34:7
Correctional 2:12
Corrections 2:15
24:22 25:9 28:21
correctly 9:1 23:24
cosign 12:18 13:21
cost 22:22
counsel 4:3 19:16
31:11,14 32:21
county 2:11,12 8:5
20:19,20,21 27:2
2r:4
couple 4:21 6:5
27:14
Court 1:1,21,22
32:21
Courtney 1:12 3:3
4:8 5:9 6:16 12:11
33:2 34:17
Cowher 1:5 4:18
6:2 7:6 9:21 18:8
19:13 20:10,15
21:1,5,23 22°14
22:15 24:3 28:7
29:5
Craig 1:8 2:11
current 5:19

D3:1
D.O 1:13 3:3 4:8
6:16 12:11 33:2
34:17
date 20:23 31:8
32:10 34:19
dated 6:23 34:6
day 18:11
days 32:22
decision 11:18
deemed 27:7 ,10
Defendant 2:22
Defendants 1:8
2:11
DelBaso 2:16
Denise 2:14
DENNEHEY 2:7
department 2:15
16:15 24:20,21,24
25:9 26:1,11,17
28:21
deposition 1:12
4:18 30:14 31:7
31:12 32:2,3,11
32:15,23 33:2
Derek 2:14
DESCRIPTION 3:9
despite 15:22
determine 11:21
28:2
different 17:6,9
22:19
director 5:21 10:23
discs 7:4,9,19
discuss 11:21
discussed 7:24
10:24
discussion 12:2
distress 28:9,10,10
DISTRICT 1:1,2
DOC 9:16 16:9,10
26:13
Doctor 30:9
document 18:8,9
18:11,12 19:7,8
19:11 28:12,15,18
documentation
28:1
Dr 4:15 9:24 10:24
11:21 18:3
Drive 2:8
Dudeck 13:17 14:3
25:2

 

 

Curriculum 3:10 duly 4:9 31:7
CV 5:9,10

E
DE 2:1,1,13 3:1,7

SUMMIT COURT REPORTING, INC.
215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

 

a RRR OES LE TE

31:1,1
E-MAIL 2:5,10,21
either 5:4 19:2
20:12,12 28:5,6
elective 28:3
electronic 17:7,12
Elizabeth 16:21
25:3
employed 24:20
25:5 31:11,14
employee 31:14
ensure 25:22
ensuring 27:6
entail 28:9
entity 22:1
errata 32:5,9, 10,14
32:20 33:1 34:10
Esq 2:15
ESQUIRE 2:2,8,19
et 1:8 33:3
evaluation 8:8
10:20 20:14 22:2
22:24 279
EXAMINATION
4:12 24:14 29:15
examined 4:10
exams 19:20
excused 30:12
Exhibit 5:13,15 6:7
6:9 12:5,10 17:20
17:23 18:4
expand 7:7
explain 14:7

F

F 31:1

Facility 2:12

fair 14:18 15:3,5
24:7,8

faxed 11:14,17

February 6:23
14:12,18 20:18

feel 10:21

fifth 7:23

filing 4:4 32:15,21

finally 8:22

financially 31:15

find 23:13

findings 10:20
18:14,16,17,21

FIRES 2:18

first 4:9 5:8 6:6,12
13:2 30:3 31:7

Fleming 1:23

follow 8:1 23:22

follow-up 20:13
24:12

a
iS

 

Page 35

 

 

oe

Too

THU MEM Mon

Sees aan ea meee ETT Te EE TE TPO TL Ee TORT

mine

SEU n aie

aaciirli

 
Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 19 of 27

Cowher v. Lowe, et al.

COURTNEY PATRICK RODGERS, D.O., 1/25/19

 

: following 32:8

follows 4:10

foregoing 31:6

form 3:12 4:5 9:3
9:20 14:21 16:24
17:4,11 18:19
21:5 22:10 28:24
29:4,6,11 32:4,7

formal 15:19

forth 31:8

forward 19:16 27:6
2fiii

four 7:23

Frackville 1:14

Friday 1:14

front 32:16

full 17:7

further 20:4 31:10
31:13

G

generated 17:1,4

give 23:8

given 15:12 34:8

go 6:5 8:19 11:23
13:13 16:12,17
17:19,20 22:22
23:6 26:21 27:5,6
30:4

goes 10:18 16:9
17:10

GOGGIN 2:7

going 16:3 24:4
26:20

good 4:15,16 5:8
21:3,6,11

Goodrich 2:19 3:5
9:3,6,20 12:13,21
14:7,21 18:19,24
21:4,8 22:10
24:11,16 29:12
30:9

gotten 11:12 19:4,7

grievance 28:20,24
29:46

grimacing 28:11

ground 4:21

guys 6:12

H
H 3:7
Hammonton 1:23
handwriting 14:16
happen 8:15
happened 20:11

 

 

GALLAGHER 2:18

 

Hardy 2:16
Haskins 2:15
head 5:1

hearing 9:1 15:21
held 12:2

helped 8:24
hereinbefore 31:8
herniated 7:4,8,19
Hill 2:9, 16 8:20
Holden 16:21 25:3
holding 28:14
home 8:18,23 9:8
home-based 8:17
HSA 2:14

Hughes 2:14

ideally 8:12,13 23:4

identification 5:16
6:10 12:6 17:24
included 7:4
including 8:4
indication 28:6
individuals 24:19
24:24
informally 25:24
29:18
information 9:15
16:5,5 17:11
19:14,15,17
informing 16:22
informs 17:1
initially 8:18
initiating 20:4
inmate 10:17 15:12
15:14,20 28:23
instance 9:17 11:3
11:4,11
institution 8:18,23
INSTRUCTIONS
3271
intake 8:19
interested 31:15
intermittent 7:22
intervene 26:3
involved 23:14
issues 7:3

J
J 1:16 2:12,14 31:3
31:20
January 1:15 5:23
42:22 17:14 22:14
22:15 33:2 34:6
Jeminola 2:14,14
Jersey 1:23 31:21

 

JOHN 2:8

Jonathan 2:12

jrninosky@mdw...
2:10

K

Kendle 2:13

kind 7:18

knew 7:5 20:23

know 4:22 7:8 13:9
15:16 16:24 17:3
20°15 23°5,13
27:14 28:4

L

L.P.N 14:3

Laurel 2:16

learned 25:16 26:23

learning 24:1

left 6:23

LEGAL 2:2

let's 11:23 17:20
19:4 25:16

License 31:21

line 7:2,23 13:2
33:4

little 26:20

LLC 2:22

LLP 2:18

look 15:15

looked 7:11 15:13

looking 14:20 15:1
27:14

looks 6:6 7:10 10:2

lost 9:2

Lowe 1:8 2:12 33:3

machine 10:13,15

Mahanoy 1:13 2:16
5:22 20:17 24:4
26:24

making 17:2 32:7

manner 11:16

mark 6:7 17:20

marked 3:9 5:15 6:9
12:5 17:23 18:3

Market 2:19

MARSHALL 2:7

matter 33:3

MBA 2:14

NicLaughliin 2:13

mean 8:14 13:6,23
17:8 22:11

means 14:8

medical 2:13 3:11

  

 

5:21 9:14,15,18
10:23 16:3,9,10
16:14,17,22 17:1
17:7 22:23 24:5
24:17,18,19,24
26:4,12,14,19,23
26:7,11,17 27:3
29:19

medically 11:10
27:7,10 28:2

middle 1:2 6:15
13:12

midlevel 13:23

midlevels 12:18
13:21

minute 23:8

moment 18:13

month 25:17

Morea 1:13

morning 4:15,16

Mosser 2:22 3:5
4:14,17 5:18 6:12
6:14 9:5,10,23
12:8,15,23 13:1
14:11,22 18:2,23
19:3 21:7,9,13
22:12 24:9 29:17
30:7

move 19:16 27:11

MRI 3:14 7:16,20,21
10:10,12,13,17,21
11:5,10,11,12,12
11:19 13:3,7,9
18:4,18,22,22
19:23,24 21:16,17
21:19

MRI's 27:14,15

Myron 1:5 4:17 6:2
9:21 22:14,15
24:3

N

N 2:1,3 3:1

NAD 28:8

name 4:17 6:4
13:10 32:10

names 13:15

Nancy 1:15 13:8,16
13:18 31:3,20

necessary 11:10
27:7,10 28:3

need 8:2 15:22
17:19 20:3 27:21
27:24 32:17

needed 15:14 19:18
20:10 22:1 24:6

neither 31:10

SUMMIT COURT REPORTING, INC.
215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

 

eee eee Tey

neurology 19:21 :
heurosurgeon
14:14 18:20 20:3
20:6,10,13 21:10
23:4
neurosurgeons
15:1
neurosurgery 8:4,5
11:9 15:7 19:21
20:21 21:22 22:3:
New 1:23 31:21
NEWBY 2:18 2
NINOSKY 2:8 24:10 —
30:8
nods 4:24
nomenclature 28:8
normally 29:24
notary 1:17 31:4,20
32:18
note 6:20 10:2
20:18,22 27:18,22
28:6
noted 32:8 34:10
notes 6:6 14:13,24
15:6,24 28:55
NUMBER 3:9
nurse 14:1,4 16:21
17:1 23:14,20
nurses 16:20 23:14
25:2,3,10 29:10
nursing 25:8 29:3,3
29:11

TUNA

Dnnsenna ee as

oI ELE CE TST

ENMU Ne

0
Objection 9:3,20
14:21 18:19 21:4
22:10
objections 4:5
objectives 10:21
observed 10:7,8
obtain 7:24 9:16
14:13 15:9 16:10
20:1 22:5 25:14
26:7 27:8 30:4
obtained 9:8,11,14
25:18,23
obtaining 10:11
24:18
office's 19:20
Okay 4:27 5:4,12,23
6:5,20,23 7:2,12
7:15, 18,21 8:7,13
9:1,5,11,17 10:7
10:17 11:2,15,23
13:6,13,15 14:25
14:12 15:8,8,16
15:20 16:17 17:5

FREES TT EL 1494 SA PAGE REFAELI GO RD EAE Pd OF BSE BETAS RE RE ERE EST ER EE REE EE

ae

 

Page 36

 
Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 20 of 27
COURTNEY PATRICK RODGERS, D.O., 1/25/19

Cowher v. Lowe, et al.

 

17:14,19 18:7,12
18:15 19:17 20:9
20:15 21:1,14,23
22:4,6 23:8,17,23
24:9 25:16 28:14
30:1,6,7
once 8:16,22 9:8
Open 3:14 18:4
opposed 28:3
Oral 1:12
order 3:12 9:14
12:17,20 13:18
14:4,5,8,9,16 16:8
23:19 25:14
orders 23:22 25:4
original 32:20
outpatient 19:19
outside 8:4 9:13
11:9 20:7,10 27:3
27:3,22
overall 25:8

P

P2:1,4

P.A 13:14

page 3:4,11 6:13,15
14:23 12:10 33:4
34:1

pain 7:23 28:7,9

Palmigiano 13:8,16

paper 13:10 14:6
17:18 22:13

place 31:8

 

 

 

Plaintiff 1:6 2:6
plan 11:21
please 14:13 15:9
30:4
PLLC 2:2
point 15:3
position 5:19,23
possession &:10
practice 29:24
practitioner 14:1
previously 14:14
14:24 27:1
Prime 27:18
Primecare 2:13
prior 7:3 8:3 10:3
11:8 15:19,24
16:5 20:4 22:2
28:1
procedure 16:23
process 10:18 17:6
17:8 22:23 23:2,6
24:18 26:4,6,21
27:6 28:20
Professional 1:16
31:4
progress 6:6 27:22
promptly 32:21
proper 16:1,2 19:5
19:12 22:24
propounded 34:9
provide 11:1 15:20
29:1,3,11

 

paperwork 7:3,11 provided 19:20
7:12,16,18 10:3,4 32:12,17
17:1 provider 14:9 15:19

part 19:15 20:7 27:3,22

partial 17:16 providers 8:4 9:13

parties 4:3 31:12 15:23 16:5

path 11:1 PT 7:3

patient 7:22 8:11 public 1:17 31:4,20
26:24 32:18

Patrick 1:42 3:34:8 | put8:16 9:13 16:7,8
5:9 33:2 34:17 putting 16:4

Pause 23:11

PC 3:14 Qo

Pennsylvania 1:2 question 4:6,22 7:7
1:14,18,23 2:4,9 9:24 19:2,10
2:15,20 31:5 22:18

people 8:23 QUESTIONED 3:4

Philadelphia 1:23 questions 24:10,12
2:4,20 29:12 34:9

Physician 13:24 quick 4:21

Physician's 3:12 quite 18:21,24

picture 6:4 _—

piece 13:10 22:13 R

Pike 1:23 2:11,12 R2:1,8 31:1

 

radiologist 18:20
radiology 3:14
17:21
read 32:2,3 34:6
really 16:19 20:2
reason 11:2 24:3
27:24 32:5,9 33:4
reassuring 22:23
recall 6:3 10:4 18:7
26:16 29:5
receive 25:22 32:22
received 26:18
recognize 6:4,4
recommendation
20:9 22:2
recommendations
14:13,24 15:6
16:1 20:4,22 23:1
recommended
11:12
record 3:14 4:24
12:3 17:7 22:2,6,7
22:11 28:5
records 3:11 7:24
8:2,6,9,17 9:2,7
9:11,14,15,16,18
9:21,22 10:1
14:19,23,23 15:9
15:12,19,21,23
16:4,9,10,11,14
16:18,22 17:2
19:5 23:15 24:5
24:17,18,19,24
25:4,42,14,17,19
25:22 23 26:27
26:11,14,17,18
27:9,13 29:19,20
30:5
referring 12:21
16:15
regard 25:12
regional 10:23
registered 1:16
14:1 31:4
related 31:11
relative 31:13
release 16:4
rely 26:13
remember 6:2 7:5
712,15 11:7
29:18,22,23
repeat 20:14
rephrase 4:23
report 7:21 17:21
18:22 21:22
Reporter 1:17 31:4
Reporters 1:22

 

REPORTING 1:21
reports 7:20
represent 4:17
Representing 2:5
2:11,22
request 15:19,22
16:4,7,12,17,22
17:2,11 23:15
25:18
requested 15:10
29:10
requests 9:13
require 11:8 15:24
19:15 32:21
reserved 4:6
respective 4:3
respiratory 28:9
results 11:13,19
Return 32:20
review 18:13
reviewed 7:2 10:1,3
18:11,12,16
right 5:25 8:21
12:9, 24 13:12
23:21 24:6 32:3
right-hand 13:2
RN 2:14, 14,15
Road 1:13
Robert 2:13
Rodgers 1:12 3:3
4:8,15 5:10 6:16
9:24 42:11 18:3
33:2 34:17
Rodgers-1 3:10
5:15
Rodgers-2 3:11 6:9
Rodgers-3 3:12
12:5
Rodgers-4 3:14
17:23
role 26:11
Romance 2:12
RPR 1:16 31:3,20
rules 4:21 32:21

S
$ 2:1 3:7
Sapphire 17:10,12
17:15,16
saw 18:8 23:6
saying 9:21 21:5
27:18
Says 5:9 6:16 7:2
722,24 12:11
13:3,3 14:13 15:8
18:5,44
schedule 20:12,13

 

SUMMIT COURT REPORTING, INC.
215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

 

20:14

scheduled 20:16,19
20:23 22:7,14,19
23:3 27:1,1,19

$C1 1:13 2:16,16
5:21 20:16

sealing 4:4

second 12:14 30:2
30:3

see 6:15.24 8:11
12:10 13:3 18:5
22:15

seen 8:5 10:19
14:14 15:1 20:21

send 25:4

services 19:19

set 31:8

sheet 32:6,9,10,14
32:20 33:1 34:10

show 6:7

showed 18:3 22:7

shown 12:9

side 13:2

sign 32:10,11,15,16

signature 12:19
13:22 23:18 32:19
34:1,17

signed 13:20

significant 7:3
10:20

signing 32:13

SIMPSON 2:18

sit 18:16

site 5:21 8:16,17

situation 27:5

Solutions 2:22 5:20
10:9 22:8

sorry 20:20 21:4

sought 16:6

space 32:12,17

speaking 20:6

specialist 19:19
20:2

specific 9:14 17:4

specifically 6:3
18:10 26:16 29:2

spine 13:3,7,9

stack 15:21

staff 24:5

stamp 6:16,18
12:11,19 13:22
23:18

stamped 13:20

STAPLETON 2:18

states 1:1 7:22

stipulated 4:2

Street 1:22 2:3,19

sR

   

Page 37

Sa ASIRIEE NESE SASHES IRCSUSRL STAT EEOELTELELELEESASELUEPELE SERS AEETITEROER

MMe ae ee ee

TUM ee ee RAEN

scgsgaet aes BEDE ETS TE TEETER oTCTeToT IT

SERIES Ta

PEELRADEN EYL GGeTOTRGLTEA TAT RERERU AL hd AY DRT PRURTROOPES RAM AT AP RD RARE RA RRR RE the

TREATS TRERE roc ERE

 
Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 21 of 27

Cowher v. Lowe, et al.

COURTNEY PATRICK RODGERS, D.O., 1/25/19

 

| strike 16:12
stumbling 28:15
subject 32:13
subjective 10:21
submit 10:22
substance 32:4,8
suggest 11:4 21:15

21:20
Suite 1:22 2:3,9,19
summarize 24:1
SUMMIT 1:21
Superintendent
2:16
supervise 24:23
25:10
supervised 25:7
supervisors 25:8
29:3,11
supposed 16:7
sure 7:8 18:21,24
21:3 22:17 23:23
surgeon 21:12
surgery 20:1,5,11
20:14,16,22,24
21:3,12,20,24
22:7,14,17,19
23:3 24:4 27:1,7
27:11,12,19 28:3
sworn 4:9 31:7
system 17:12,17
20:20,21 22:19

23:8

thirty 32:22

Thomas 2:14

three 7:23

time 4:6 8:11 10:23
11:20 13:14 15:7
17:3,17 30:2,3,3

timely 11:16

titled 18:4

today 18:17 24:2
25:13

Todd 2:2,15 4:17

todd@mosserleg...
2:5

told 20:19 21:1,5

top 5:9 7:2 12:10,14
12:15,17,17,18,19
13:18

transcript 31:6 34:6

transcription 34:8

treatment 19:13

trial 4:6

tried 22:16

true 31:6 34:7

try 4:23 24:1 26:1

twice 20:21

two 7:23 13:15 28:4

type 10:3 19:14,15
20:1 28:10

typically 8:10,23
10:19 11:8 30:4

 

15:9
think 7:19 9:4 18:17

 

 

Walnut 1:22

want 6:5, 7 23:23
26:24

Warden 2:12,13,13

WARNER 2:7

warrant 11:10
18:17

warranted 10:22

wasn't 21:2

way 8:15

we'll 5:12 6:7 17:20

we're 8:17,17 17:6
23:9 26:20

Weber 2:14,18

went 26:17

wheelchair 28:17

Wiener 10:24 11:21

Williamsport 3:14
18:5

witness 2:22 3:3
9:9 12:16,24 14:9
19:1 21:10 30:12
31:7 32:1,16,16
32:17,18

WITNESSED 34:21

work 5:4 24:19

workup 8:3,8 11:9
27:10

wouldn't 15:18 30:2

write 6:20 25:14
27:15

 

 

walked 29:19

 

systems 22:21 _ writing 28:1
Ut. written 13:7,18
Ts: Uh-huh 13:19 19:6 21:15
T 3:7 31:1,1 uh-huhs 5:3 wrong 23:24
Taguinot 1:16 31:3 | understand 4:22 wrote 9:24 13:9
31:20 5:6 19:1 23:24 14:15 26:18 28:4
take 10:10 16:20 understanding www.summitrep...
18:13 22:22 25:3 21:2 25:13 1:24
26:6,10 UNITED 1:1
taken 1:13 4:18 Upstate 3:14 X
31:13 33:2 X3:1,7
talking 12:13 24:17 | Vd xray 10215
task 14:10 16:20 verbal 4:24 21:8 X101005 31:21
23:20 Videographers
tasked 18:10 1:22 __. yO
TEL 2:4,10,20 visit 14:13,24 15:6 | Yeah 18:23 19:1
tell 16:19 20:20 Vitae 3:10 21:7,9
21:11 23:5 vs 1:7 yeahs 5:3
testified 4:10 25:13
testifying 9:7 Ww Z
testimony 32:12 W 2:15
Thank 30:9 waived 4:4 0
Theresa 2:16 walk 25:24 28:18 01/31/19 3:13
thing 5:3,8 6:7 7:22 30:10 08037 1:23

 

 

1

15:13
10:24 1:15
10:52 30:15
100 2:8

12 3:12
1300 2:19
13th 2:3
1500 1:22
15th 22:14,16
1610 1:22
17 3:14 5:24
17011 2:9
17932 1:14
19102 1:23
19103 2:20
19107 2:4

2

26:7 11:24

2/9/17 3:11

2000 2:19

201 2:9

2017 6:24 12:22
14:12,19 17:14

2019 1:15 33:2 34:7

211 2:3

215 1:24 2:4

24 3:5

25 1:15 33:2 34:6

267 2:20

29 3:5

295-3367 2:20

3

3 12:10

3/1/17 15:9
3:16-CV-02259 1:8
301 1:13

31st 12:22

a,
43:5 17:20 18:4
424 1:23

447-8648 1:24

5
§ 3:10
567-1220 2:4
567-3315 1:24

6
63:11
609 1:24
651-3709 2:10

SUMMIT COURT REPORTING, INC.
215.985.2400 * 609.567.3315 * 800.447.8648 * www.summitreporting.com

 

7
717 2:10

8

800 1:24

B01 2:3

8th 6:24 14:12,19
20:18

 

9
985-2400 1:24

 

Page

38

Ear ees IRRITANT Ee

Sa

WaT Ee

Ne

TEESE

Ton

Mine

Boo

Tn

EMMA ERDRGRORPRDRORCAERE Sk REAEEE CE NEGH PER RoR Bie

bibairin ricer stirs

eS EL DEBTORS ERD

Teno

EOL

TH

Enna RTT eee TTY

 
Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 22 of 27

EDUCATION:

 

Courtney Patrick Rodgers

Lake Erie College of Osteopathic Medicine Bradenton, FL
Doctor of Osteopathy June 2011
Problem Baséd Learning curriculum -

University of Kansas. : Lawrence, KS

Bachelor of Science in Human Biology May 2004
Overall GPA 3.5 oe
Science GPA 3.8

INTERNSHIP AND RESIDENCY:

Grandview Hospital . Dayton, OH

- Emergency Medicine Residency June 2012-
February 2014

317 bed urban hospital with a 22 bed emergency department. Rotations
completed while in residency included six rotations in the ED, two
Trauma/SICU rotations at Level 1 Trauma center Grant Medical Center in
Columbus Ohio, two pediatric EM rotations at Dayton Children’s Hospital and
one Ultrasound rotation

St. Lukes Osteopathic Hospital Allentown, PA
Traditional Rotating Internship June 2012

Work EXPERIENCE:
Correct Care Solutions , : Frackville, PA
Site Medical Director ~ SCI Mahanoy July 2016-present

2500 male population state prison. Clinical duties include chronic care clinic,
sick call, 12 bed infirmary, infectious disease clinic. Various telemedicine
clinics including oncology, dermatology, nephrology and orthopedics.

Administrative duties include managing other onsite practitioners including a

part time physician and 2 full time mid-levels:

 
Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 23 of 27

Amcare Inc., Doctor’s Urgent Care Dayton, OH
Physician — Full time January 2015-June
2016

Nine facility company servicing the Cincinnati and Dayton areas. General low
acuity illnesses and injuries. Physical examinations including pre-employment,
sports and DOT. Occupational services including worker compensation claims.
Average patient load approximately 4 patients per hour.

ACTIVE STATE LICENSES:
Ohio Unrestricted Medical License, 34.011652 since Jan 2015
Pennsylvania Unrestricted Medical License, O0S018095 since March 2016
PROFESSIONAL MEMBERSHIPS
American Osteopathic Association, member since 2011
Emergency Medicine Resident’s Association, member since 2012

COMMUNITY
ACTIVITY: FIMRC mission trip to Trujillo, Peru,
June-July 2008
* Observing medical settings/conditions of Trujillo
* Setting up medical clinics in underserved areas
* Medical screening in underserved areas

Florida Sheriff’s Youth Ranch Mentoring program

Bradenton, FL

Aug 2007 to March 2009

* Participating in activities such as sports and serving as a role model to
troubled boys .

STRENGTHS/

SKILLS: * Leadership skills, teamwork oriented, organized, resourceful, work well in
diverse environments, strong written/verbal communication, and able to take
on an array of responsibilities.

* Excellent troubleshooting and analytical skills.

* Excellent patient management skills, could routinely average 1.5-2
complicated ED patients an hour.

* Proficient with ultrasound

¢ DOT certified

+ Extensive experience with Workers Compensation

 
 

 

 

 

 

 

 

Inmate Name: Inmate Number:
Rate/ |” Discipline Remarks
i¢ | Abbreviation Subjective, Objective, Assessment, Plan
} 6 ti pet) 8x Crituwed Noto oupes Woll oc Oh. C ynéPrco tt anvical
ble _| ia | rssWos theludig: beniebed AAS OF Sides Shem bl

 

9a shook date PB ocm/bsoit. Syekos podec to Inavermbran |
| Gost ullatle no foumby setters ive ton lou Rincorucseny |
! tlee B wer L. Sugery an C- Spint Discussed ult obhur |
Lu xe Le ‘and flew tee dAnaly PAncoted Pn Current
ees oad nweh to give Pimrelor up to lb wneto_
Sefull Weck,

i fe hurd NAO poe

Al ComsabewA DUTY OF benrhnro

{c wets eto

| 7
aft mt tte tn gees ie Rodgers, 00_
2 '-7((219 ty Dah jas $4 dtp aN

 

 

 

 

 

 

 

 

 

 

 

 

Co

 

 

Bfai/y). fAC_|S* fhm to Sia dn hem 1 Ser SPL Pras.
ELS 7 Q ting lthg Sen sedtivy(L. Cs
ee Dene (tk 04 Lelong Ot panh. |
MDenien hanna Water le ay a Chale bid
2thtea hy hadthe Mamma s1wns,
O- WAD Ae Oe. Prt Aerecoe QD

4

Pack’ ha Noe raeh bDIS tery Oo Lk ora _|

Cfo Pariing pd Back. |
OM Hlanelor ttich £m. hehe Pa
D halo: Kee tuye Ln arta ze ifthe
—{. VWUHMMB ID Ate, Coan Re.

a As ten - we “

OO. See dbtne Efinasutthe J} Qbhe 4 Yaa

Flue MD in J-3Wks (fit 18x Ar

 

 

 

€

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:16-cv-02259-KM Document 83, iglled 04/04/19 Page 25 of 27
C © € € € € € € € € £€ € € ¢ a ‘

)
PHYSICIAN’S ORDER FORM

 

 

oe “ b, Theo
“ET L4G

NKDA At), G25

SCL - Mebane

 

Drug Alleraies:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date/ DO NOT USE THIS SHEET

Muttary UNLESS A RED NUMBER SHOWS (
Weil t |
0 [3 I “Se A Los WMD besa Ls: un Rt - NEL i Se 0

0945 atancy Palmigian®, PAS AI AL 2 oe ke te

A ie alec eos [9He 09 Uv
AE HEE t Dis itil oar i = - feta. (Spo. |
Adice Dindeck LPN Y ooutt odae re Pp

 

 

 

 

Pl |
fi p Pe nse oA gh LAL AS, te notes ach Leconvmnend Al ¢ an
( |} @SSo

 

eomroushy bbb SAL O GiAd eterna

fo Asin . Que jails A, d, © lvcom le Aleacosupitet (sue:
Cat S70 - 32.6 - 3S Be Sie - 22-9220
: Court nef Rodgers, DG

AND \ne tn 2 wucellS ne: Poin, rcuco SY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

am a dain aha _ alg ay) tt sesh Hotdet, LPS
Pel __ —— Ste _—-
\
/TIVOLEASE OB ABOVE @EdopDS AS ALOU ESTER
lois Weloof
DILL

 

AKT Chee oe fl) N
| CHRISTINA HAUSER, RN

 

 

 

 

 

 

 

 

 

 

 

PLEASE USE BALL POINT PEN ONLY

 

Resttcad MESIAL

 
_Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 26 of 27

\

@5/12/2B816 18:52 5783228955 GFEN MRI OF WMSPT PAGE #1/e2

 

Upstate Radiology, PC
OPEN MRI OF Wi LLIAMSPORT

Patient's Name: Cowher tl, Myron

Pationt Account#: T83000

Date of Service: 05/12/2016 (Willlamsport)
Date of Birth: 02/49/1963

Referring Physician: Terry Bafles MD
Exam: MAI of the Cervical Spine

Claim #: 75058-91716

DOL O4/M6/16

Comparison: MRI of right brachta plexus May 4, 2016.
Clinical history: Neck pain and right upper exiremity radiculopathy.

Findings: There is no fracture, destructive osseous lesion, or dislocation seen. :
Moderate cervical spine spondylasis Is seen. There is straightening of cervical spine

lordosis that is consistent with muscle spasm. At C4-C5, central and left paracentral

disc herniation Is seen with transverse diameter of 1.3 om, maximal AP diameter of 0.5

om, and sagiltal height of 1.1 cm that is markedly distorting the ventral contour of the

spinal cord left of the midline. There Is severe left lateral recess narrowing, mederate

central canal stenosis, and mild right lateral recess narrowing at C4-C5. At C6-C7,

there Is a large right paracentral disc herniation with transverse diameter of 1.0 om, AP
diameter of 0.5 cm, and sagittal -height of 0.9 cm severaly narrowing dhe right lateral!

Jecess and the medial most aspect of right neural foramen. There is alsa mild distortion

of the right ventral aspect of the spinal cord at CB-C7_ No other disc herniation is seen:
however, posterior lateral osteophytes are present at C5-C6 with moderate bilateral hh /
lateral recess narrowings. Intrinsic pathology of spinal cord fs not identified, iC lve 4

CONTINUED ON PAGE TWO

The Health Information contained In this FaxRepad ls Highly Confidantlal, tls infandad for the axelustve use af tha addressee,
itis te be used only to cid in providing specific heallkease sasvices to thls pallent, Any other usa [4 wiolatlan of Fadaral Law
(HIPAA) and yall be rupoded as auch, vee

1786 4 East 3™ Street Williamsport, PA 17701 Tel, (570) 322-8060 Fax: (570) 322-8055 _
"bos BN 7. ua!

 

 
Case 3:16-cv-02259-KM Document 83 Filed 04/04/19 Page 27 of 27

ee
ooo
4

5/25/2816 16:52 5703220855 : OPEN MRI OF WMSPT : ' ‘PAGE 62/82

 

 

Upstate Radiology, PC .
OPEN MRI OF WILLIAMSPORT ies ots

Patient's Name: Cowher Il, Myron “2°
Date of Service: 05/12/2016 (Williamsport)
Exam: MRI of the Cervical Spine

Impression:

4. Moderate cervical spine spondylosis,

2. Right paracentral disc herniation at C6-C7 with severe right lateral recess narrowing
and mild distortion of spinal cord contour.

3, Praminent centralfeft paracentral disc herniation at C4-C5 with marked spinal cord .
distortion, moderate central canal stenosis, severe left lateral recess narrowing. rand
mild righi Jateral recess narrowing,

4, Moderate bilateral lateral TeCess narrowings at C5-C6 due to posterolateral
asteophytes,

&, Reversal of normal cervical spine lordosts possibly secondary to muscle spasm,

Dictated by: Kinwin Gibbs, MD on.05/12/2016 at 13:00:51
Electronically Approved by: Kirwin Gibbs, MD
Signed on: 05/12/2016 14:03:56

Job Number: 652545

The Heatth Infornation contained in this FaxReport is Highly Gonfidontial. ifs intended for dhe exclusive wen af Ihe addressee,
fs Lo be ord only lo aid in providing apecific honltucarc sorvicas to this pation. Any alhar uso 1s a violation of Fodaral Law
(HIPAA) and will bo roported a¢ euch,

1786 % East 3™ Street Willlamsport, PAL7701 Tel. (970) 322-2060 Fax: (570) 322-8055

 
